Case 2:21-cv-03621 Document 1-13 Filed 04/28/21 Page 1 of 4 Page ID #:78




                          EXHIBIT 13
      Case 2:21-cv-03621 Document 1-13 Filed 04/28/21 Page 2 of 4 Page ID #:79




Merch Traffic, L.L.C.
Attn. Mr. Thomas Bennett, CEO
129 West 29th Street, Room 1100
New York, NY 10001

BY PRIORITY MAIL EXPRESS
URGENT


         COPY TO:           Cogency Global, Inc.
                            Agent for service of process
                            600 Wilshire Blvd #980
                            Los Angeles, CA 90017



RE:                  JOCELYN BUNDY v. NIRVANA, L.L.C. ET AL. ||!CEASE & DESIST LETTER



                                                                                                   March 15, 2021



Dear Mr. Bennett,


I am contacting you on behalf of my client, Jocelyn Bundy, granddaughter and sole heir of the British author
C.W. Scott-Giles. Mr. Scott-Giles is the illustrator of the image of “Upper Hell” as used by Nirvana on band
merchandise since the 1990s.


It has come to our attention that Merch Traffic has recently become involved in the promotion, sales and
distribution of Nirvana band merchandise, both in the U.S. and abroad, including products bearing the Upper
Hell illustration.


Please be advised that Nirvana never obtained permission for its use of the illustration, neither from my
client nor from her predecessors-in-right. Nirvana alleges that the illustration is in the public domain and
that it is, therefore, free to use it without consent or compensation. For reasons set out in the attached draft
Complaint and others, we respectfully disagree.


In addition, whatever reliance status that Nirvana mistakenly believes it may raise for its use of the
illustration, would not inure to the benefit of Merch Traffic or any other downstream licensees, distributors
or retailers that have been selling products bearing this image in more recent years. In fact, 17 U.S.C.
§104(A)(f)(1) would not even shield Nirvana from liability for any warranties, promises, or guarantees that it
has made to any such parties after January 1, 1995 with respect to the copyright in the illustration. And it
certainly does not shield Nirvana from liability for use of the illustration outside of the U.S.

                               MODO LAW • 4218 Via Padova • Claremont, CA 91711
                                  +1 424-832-6118 • inge.debruyn@modo-law.com
                                                www.modo-law.com
   Case 2:21-cv-03621 Document 1-13 Filed 04/28/21 Page 3 of 4 Page ID #:80

                                                                                                       Page |2




After a failed attempt to resolve the issue amicably with counsel for Nirvana, L.L.C., I have instructions to file
suit against Nirvana and all other parties who are acting in concert and active participation with each other
to commit the infringement of my client’s copyright, who profit of such infringement, and/or who, by their
right and ability to supervise persons within their control, fail to prevent such infringement.


Although my client would like to avoid piecemeal settlements and litigation, we do appreciate that Merch
Traffic’s interests in this matter are not necessarily aligned with Nirvana’s, and that it may want to proceed
differently.


In case Merch Traffic is interested in settling this matter out-of-court, we kindly request that it takes the
following actions:

    a) That it immediately ceases and desists from all further production, reproduction, licensing, display,
         distribution, and sale of any and all materials bearing the Upper Hell illustration or any image
       substantially similar thereto, in the U.S. and abroad.
    b) That it provides a full accounting of all copies manufactured, sold, licensed, or otherwise distributed
         and all gross proceeds derived therefrom since the start of the infringement, in the U.S. and abroad.
    c)   That it, separately, identifies all infringing products and quantities that were manufactured after
         February 19, 2021 by Merch Traffic, or by any party under its control, on behalf of Nirvana, L.L.C., in
         the U.S. and abroad.
    d) That it identifies all online and retail outlets carrying the infringing products, in the U.S. and abroad.
    e) That it produces all so-called “Style Guides” that it has distributed internally and/or to outside
         parties for the design and production of Nirvana-branded merchandise and that contain guidelines
         for the use of the infringing image, in the U.S. and abroad.

We also ask that you promptly provide us with written confirmation that Merch Traffic, and any parties and
entities under its control, will fully comply with these requests and that you contact me as soon as practical
to discuss a financial settlement.

If we do not receive a satisfactory response by the close of business on March 19, 2021, Ms. Bundy will have
no choice but to seek the intervention of the courts and take all steps necessary to protect her rights, without
further notice. This includes, but is not limited to, filing a Complaint for willful copyright infringement in U.S.
Federal Court, a draft of which you can find attached.


Please accept this letter as notice that Ms. Bundy intends to fully enforce the copyright in the Upper Hell
illustration against infringers, and objects to any and all unlicensed exploitations of the illustration by
Nirvana or its agents. Specifically, Ms. Bundy will fully enforce the copyright in the illustration against the
use of the protected work on Nirvana-branded t-shirts, sweatshirts, hoodies, hats, magnets, key fobs, coffee
mugs, patches, albums and any other items that we may still encounter in the market.




                                MODO LAW • 4218 Via Padova • Claremont, CA 91711
                                   +1 424-832-6118 • inge.debruyn@modo-law.com
                                                 www.modo-law.com
    Case 2:21-cv-03621 Document 1-13 Filed 04/28/21 Page 4 of 4 Page ID #:81

                                                                                                     Page |3


This letter and the draft Complaint are not an exhaustive statement of all the relevant facts and law, and
Ms. Bundy expressly reserves the right to revise the draft as she deems necessary, and to add as Defendants
any and all individuals or entities that have induced, facilitated or otherwise assisted Nirvana in any way to
perpetuate the infringement of the exclusive copyrights in the Illustration. This includes any retailers carrying
the infringing products. Ms. Bundy also reserves all of her equitable and legal rights and remedies, including
the right to seek injunctive relief and recover monetary damages.


I would also like to remind you that this letter puts Merch Traffic on notice that litigation regarding copyright
infringement of the Upper Hell illustration is likely, that Merch Traffic has a duty to preserve all evidence
within its control that may be relevant to the pending litigation, and that it should notify its employees and
agents of this retention request immediately.


I remain hopeful, however, that we can resolve this dispute short of litigation.
All rights reserved.


Sincerely,




Inge De Bruyn




Attached:        Draft Complaint for Copyright Infringement




                               MODO LAW • 4218 Via Padova • Claremont, CA 91711
                                  +1 424-832-6118 • inge.debruyn@modo-law.com
                                                www.modo-law.com
